Judgment of tie County Court affirmed. Tie legacy is given to said Betsey to be paid by tie defendant and said Join in equal moieties witMn one year after tie decease of tie testator, and to be’put upon interest; if they neglected to pay it by tie time they ought to pay tie interest. Mr. Bosseter was appointed by tie will a hind of superintendent or guardian to said Betsey as to this legacy, but had no kind of interest in it. His accepting or refusing the trust can have no effect upon tie negro woman’s interest in it.